Citation Nr: 1146345	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1969 to June 1971 and from July to December 1974.  He also had active service in the Navy from August 1975 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.

The issues of entitlement to service connection for left chest pain, left shoulder pain, and a cervical spine disability have been raised by the record.  The Veteran has also submitted a statement wherein it appears that he wants to reopen the issue of service connection for hearing loss.  See statements submitted by the Veteran in April 2007 and October 2009.  However, these issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The competent, credible, and probative medical evidence of record demonstrates that the Veteran's service-connected PTSD is characterized by a social and occupational impairment that results in deficiencies in work, family and interpersonal relations, and mood due to exaggerated startle response, depression, anxiety, sleep disturbance, and detachment from others.  There are isolated reports of impaired thought process and communication but such impairment is not reflected in the preponderance of the evidence and, thus, do not rise to the level of a total impairment in thought process and communication.  In addition, while the Veteran has consistently demonstrated anxiety and exaggerated startle response, these findings have not been shown or determined to reach the level to be considered grossly inappropriate.  The Veteran is alert and oriented to time, person, and place.  His judgment and insight are intact and within normal limits.  There is no evidence of persistent delusions or hallucinations or persistent danger of hurting others.  Despite the Veteran's PTSD symptoms, he is able to complete his activities of daily living independently, he remains oriented to time, person, and place, and his memory is grossly intact.  


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in April 2007, prior to the initial unfavorable rating decision in June 2007, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his various service-connected disabilities had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  In addition, although no longer strictly required, the Veteran was advised of the relevant diagnostic codes and potential "daily life" evidence in May 2009.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  Further, the Veteran was advised of the evidence and information necessary to substantiate a TDIU claim in October 2008.  The timing defect as to these letters was cured by the subsequent readjudication in a June 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA outpatient treatment records dated from 2006 to 2008.  Additionally, the Veteran was afforded VA examinations in connection with his appeal in May 2007 and January 2009.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

Analysis

Service connection for PTSD was established in March 2002, and the RO assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from June 29, 2000.  

In January 2005, the RO filed an informal claim seeking an increased rating for his service-connected PTSD.  Following a VA examination, the RO issued a rating decision in July 2005 increasing the Veteran's disability rating to 70 percent under DC 9411, effective from January 24, 2005.  

In March 2007, the Veteran filed another increased rating claim for service-connected PTSD.  He was afforded a VA examination in May 2007; however, in a June 2007 rating decision, the RO continued his 70 percent disability rating.  The Veteran filed a timely notice of disagreement and substantive appeal with respect to the RO's determination in June 2007, and the issue has been certified to the Board for adjudication.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted, the Veteran's service-connected PTSD is currently rated 70 percent disabling under the criteria of DC 9411, which is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

By way of background, the Board notes that the RO increased the Veteran's disability rating to 70 percent in July 2005 based upon evidence showing that his service-connected PTSD had increased in severity.  Specifically, the RO noted that a May 2005 VA examination report showed that he was experiencing increased startle response, which resulted in episodes of violence involving his son and brother-in-law, as well as increased avoidance of others and hypervigilance.  The Veteran was continued to experience depression, anxiety, difficulty sleeping due to nightmares, difficulty concentrating, decreased interest in activities, anger, impaired impulse control, and  flashbacks with visual hallucinations.  The VA examiner determined that the Veteran's PTSD had a moderate to significant occupational functioning and severe impact on his social relationships due to a myriad of symptoms.  See May 2005 VA examination report.  As a result, the RO determined that the Veteran's PTSD more nearly approximated the level of functional impairment contemplated by the 70 percent rating under DC 9411.  

The pertinent evidence that will be considered in evaluating the current claim consists of VA examination reports dated May 2007 and January 2009, VA outpatient treatment records, an assessment conducted by Dr. C.M. dated December 2007, an August 2008 vocational rehabilitation assessment conducted by M.R., and lay statements submitted in support of this claim.  

The objective evidence of record reflects that the Veteran's service-connected PTSD continues to be manifested by exaggerated startle response, depression, anxiety, sleep disturbance, and detachment from others.  Indeed, the objective evidence of record reflects that the Veteran continues to be easily startled and upset by others, which results in difficulty interacting with others and causes him to avoid social contact.  See January 2009 VA examination report.  During the December 2007 assessment conducted by Dr. C.M., the Veteran was startled five times during a two hour period by human noise.  During objective examination, the Veteran has also consistently demonstrated anxiety and abnormal psychomotor activity, as he has been noted to be constantly moving, wringing his hands, and shaking his legs.  See May 2007 and January 2009 VA examination reports; November 2007 and February 2008 VA outpatient treatment records.  He has also reported experiencing panic attacks, irritability, and hypervigilance, especially when travelling.  In this regard, a November 2008 lay statement from L.C. states that when the Veteran gets frustrated during traffic, he occasionally pretends to fire rockets at cars and pops himself on the wrist with rubber bands.  

Nevertheless, the evidence consistently reflects that the Veteran does not exhibit obsessional or ritualistic behavior and that he is not manic or hypomanic.  See VA examination reports and outpatient treatment records; see also December 2007 assessment by Dr. C.M.  

As noted, due to the Veteran's anxiety and exaggerated startle response, he feels detached from others, as he describes himself as a loner and is noted to have a fear of people in general, which results in self-isolation.  The Board notes that, at the May 2007 VA examination, the Veteran reported that he helped elderly people at his church; however, the evidence shows that he continues to suffer from anxiety as a result in interpersonal interaction.  Indeed, in August 2009, the Veteran reported an incident that occurred in a PTSD group where he felt extreme anxiety and fear after being questioned about his presence at the group and taking notes during the group session.  See August 2009 statement from the Veteran.  

The Veteran also continues to experience difficulty falling and staying asleep, even with medication.  He attributes his sleep disturbances to the nightmares he experiences approximately one to two times a week.  

Nevertheless, the evidence otherwise shows that the Veteran is alert and oriented to time, person, and place.  He is consistently described as well groomed with good personal hygiene.  His speech is generally within normal limits, as it is described as spontaneous, appropriate, and coherent.  See VA examination reports and December 2007 assessment by Dr. C.M.  However, the January 2009 VA examiner also noted that the Veteran's speech was hesitant with indirect or incomplete responses, although the Veteran was able to rapidly clarify his responses when asked.  

The Veteran's thought process is generally described as intact and within normal limits, as he is noted to reason logically.  See VA examination reports and VA outpatient treatment records.  The January 2009 VA examiner noted that the Veteran exhibited circumstantiality but that the topics to which his thoughts fled were oriented toward discussion of his PTSD symptoms.  His thought content is also described as intact and within normal limits, as he has consistently denied experiencing delusions, hallucinations and ideations of suicide or homicide.  In this regard, the evidence shows the Veteran has a remote history of suicide attempts and, in January 2009, he reported experiencing suicidal ideation since May 2007.  However, the Veteran specifically denied experiencing suicidal ideation in February and August 2008.  

In addition to the foregoing, the preponderance of the evidence shows the Veteran's judgment and insight are intact, as he is shown to understand that he has a problem and understands the outcome of his behavior.  The evidence also shows that his remote, recent, and immediate memory are intact and that his attention and concentration are within normal limits.  See VA examination reports and outpatient treatment records; see also December 2007 assessment by Dr. C.M.  

The Veteran's mood has been variously described as anxious, dysphoric, euthymic and within normal limits.  Likewise, his affect has been variously described as full range from appropriate, anxious, dysphoric, and within normal limits.  See VA examination reports and outpatient treatment records; see also December 2007 assessment by Dr. C.M.  

As to social relationships, the Board again notes that the Veteran is isolated due to his fear of people, anxiety, and exaggerated startle response.  Nevertheless, the Veteran continues to enjoy drawing, working with stained glass, writing, and reading.  The Veteran has also reported that his only has one or two friends, with whom he speaks approximately once or twice a month.  He has reported that his PTSD symptoms have affected his relationships, as he has been married five times and has distant relationships with his children.  

The evidence shows that the Veteran has not maintained full time employment since 1996.  In this context, the Board notes that, in August 2008, the Veteran was determined to be unfit for vocational rehabilitation due to his inability to work and participate in groups, as well as due to his musculoskeletal disabilities.  See August 2008 VA letter to Veteran and statements from M.R.  He also has low tolerance to stress and has reported that working causes increased stress and hypervigilance.  See Id.  However, the evidence shows that the Veteran has worked part time during the course of this appeal.  See January 2008 statement from Dr. D.W.

The lay statements submitted by the Veteran in support of his claim are consistent with the objective evidence of record, as they reflect that he is isolated, irritable, anxious, startles easily, and experiences nightmares.  See statements from Dr. D.W. and L.C. dated November 2008.  The lay statements also variously report that the Veteran has difficulty concentrating and remembering things; however, as noted above, the objective evidence of record shows that the Veteran's concentration and memory have been consistently normal on clinical evaluation.  See Id.; VA examination reports; VA outpatient treatment records; and December 2007 assessment by Dr. C.M.  

After considering the lay and medical evidence of record, the Board finds that the Veteran's service-connected PTSD does not warrant a rating higher than 70 percent.  In making this determination, the Board notes that the evidence shows the Veteran has a significant impairment in occupational and social functioning due to a myriad of symptoms, including exaggerated startle response, depression, anxiety, sleep disturbance, avoidance of others, and self-isolation.  As noted above, the evidence also shows the Veteran experiences panic attacks, irritability, and hypervigilance.  While he is significantly impaired by these symptoms, the evidence of record does not show that the Veteran's disability is manifested by, or nearly approximates, a total occupational and social impairment, as contemplated by the 100 percent disability rating under DC 9411.  With respect to the specifically enumerated symptomatology contemplated for a 100 percent rating under DC 9411, review of the record shows that the Veteran has manifested or demonstrated a majority of the symptoms contemplated by the 100 percent rating.  

Indeed, the evidence does not show symptoms of a gross impairment in thought process or communication.  In this regard, there is evidence that the Veteran demonstrated circumstantiality in thought process on one occasion; however, his thoughts were oriented toward his PTSD symptoms.  See January 2009 VA examination report.  The Veteran also reported experiencing suicidal ideation since May 2007; however, the one-time report of such is not consistent with the preponderance of the evidence, which shows that he has consistently denied experiencing suicidal ideation.  Likewise, while the Veteran's speech was noted to be hesitant with indirect or incomplete responses at the January 2009 VA examination, the examiner also described his speech as coherent and noted that the Veteran was able to rapidly clarify his responses when asked.  

Therefore, the Board finds that the isolated instances of impaired thought process and communication noted in the record do not rise to the level of a total impairment in thought process and communication contemplated by the 100 percent rating under DC 9411.  

In this context, the Board also notes that the Veteran has consistently demonstrated anxiety and exaggerated startle response; however, no medical professional has determined that his behavior is grossly inappropriate.  In addition to the foregoing, the Board finds that there is no evidence of persistent delusions or hallucinations or persistent danger of hurting others.  Moreover, the evidence shows that, despite the Veteran's PTSD symptoms, he is able to complete his activities of daily living independently, he remains oriented to time, person, and place, and his memory is grossly intact.  

Therefore, based on the foregoing, the Board finds that the Veteran's functional impairment caused by service-connected PTSD more nearly approximates the level of impairment contemplated by the criteria for a 70 percent rating, but no higher.  Indeed, as noted, the lay and medical evidence of record shows that the Veteran demonstrates deficiencies in work, family and interpersonal relationships, and mood due to anxiety, exaggerated startle response, sleep disturbance, and depression.  However, as also noted, the lay and medical evidence does not establish that the Veteran's symptoms result in a total and gross impairment in his ability to think, speak, or act in an appropriate manner.  

This finding is supported by the GAF scores assigned throughout the pendency of this appeal, which have ranged from 52 to 65.  These scores are consistent with the objective and lay evidence of record, which show that the Veteran's PTSD symptoms range from moderate to severe.  Indeed, the evidence does not show that the Veteran has a total occupational and social impairment due to impaired reality testing or communication, serious impairment in communication or judgment, or behavior influenced by delusions or hallucinations, which would be denoted by objective testing and lower GAF scores.  

In evaluating this claim, the Board is aware that the symptoms listed under the 100 percent rating and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the preponderance of the evidence does not show the Veteran has manifested symptoms that equal or more nearly approximate the level of total functional impairment contemplated by the 100 percent disability rating.  

As a result, the Board finds that the Veteran's service-connected PTSD is manifested by an occupational and social impairment that results in deficiencies in work, family relations, and mood due to a myriad of symptoms, and warrants no more than a 70 percent disability rating under DC 9411.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 70 percent rating currently assigned.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of exaggerated startle response, depression, anxiety, sleep disturbance, and self-isolation are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

Review of the record reveals that the Veteran was granted entitlement to TDIU in April 2009, effective from September 2008.  Nevertheless, the Board has considered whether a claim for TDIU was raised prior to that time.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, while the evidence shows the Veteran has been unemployed throughout the pendency of this appeal, the evidence of record shows that the Veteran suffers from a myriad of other disabilities, including a lumbar spine disability, a knee disability, impaired hearing, and obsessive compulsive disorder, which affect his ability to stand and walk for extended periods of time and effectively function in a work setting.  Therefore, while the evidence shows the Veteran's PTSD also affects his ability to work, the evidence does not show that he is unemployable solely due to his service-connected PTSD.  Given the severity of the Veteran's PTSD, the Board notes that it is likely that his PTSD would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD is contemplated by the 70 currently assigned.  As such, the evidence does not show that, prior to September 2008, the Veteran was unemployable solely due to his service-connected disability, and further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence does not support the grant of a disability rating higher than 70 percent for service-connected PTSD.  As such, and the benefit-of-the-doubt is not for application and the Veteran's claim must be denied.  See Gilbert, supra.  


ORDER

Entitlement to a disability rating higher than 70 percent for service-connected PTSD is not warranted.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


